Sheldon, J.
The petitioner asked for a review of a judgment which had been rendered against him in favor of the respondents in an action of tort which he had brought against them. After a hearing before a judge of the Superior Court his petition was disallowed and dismissed. He has alleged exceptions to this dismissal and to the refusal of the judge to give four rulings requested by the petitioner at the hearing.
It is settled that the first exception cannot be sustained. It was for the judge who heard the petition to determine as a matter of sound judicial discretion whether a review should be granted. No exception lies to the exercise of this discretion. If in the course of the hearing any erroneous rulings were made, either in the admission or exclusion of evidence or in passing upon any other question of law that became material, these may be brought before us upon exceptions. But the exercise of his discretionary power to determine whether, in view of all the circumstances shown before him and the situation and position of the parties interested, it is just and equitable to review proceedings which have been concluded in a court of justice, is, if no specific errors have been committed, final. It is enough to cite two of the many decisions which have settled this rule. Stillman v. Donovan, 170 Mass. 360. Parke v. Murdock, 177 Mass. 453.
The rulings asked for by the petitioner were rightly refused. The first and fourth of his requests went upon the ground that if certain facts were found which might have a bearing, some of them a strong bearing, upon his fight to a review, then he was entitled to have his petition granted, independently of all other considerations and independently of any exercise of discretion on the part of the presiding judge. This could not be so, for the reason already stated.
The second and third of his requests dealt with only a part of the-evidence which was before the court, and asked for rulings upon only a detached portion of the case, which of course cannot be required. Bourne v. Whitman, 209 Mass. 155, 164. Moreover, *522delay to file exceptions in a case before the expiration of the time which has been limited therefor may constitute loches, however good reason the party at fault may have for applying for a writ of review, and however little wrong or injury may have resulted to the party opposing the issue of such a writ.
The petitioner has excepted also to the denial of his petition for a new trial upon his application for a review. But this also is not a subject of exception. Manzigian v. Boyajian, 183 Mass. 125. Boston Bar Association v. Scott, 209 Mass. 200, 204. Powers v. Bergman, 210 Mass. 346. Lopes v. Connolly, 210 Mass. 487, 496.
All other matters which have been argued are covered by what has been said. It is not for us to weigh the merits or demerits of the petitioner’s claims against the respondents, but only to consider whether any errors of law are shown by his exceptions. As we find no such errors, the exceptions must be overruled.

So ordered.